DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 28 APRIL 2020.  The claim set considered is the claim set with status identifiers consisting of two (2) pages.  In the claim set with the status identifiers, Claims 2 and 7 have been cancelled and Claim 10 has been added.  Current pending claims are Claims 1, 3-6 and 8-10 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 APRIL 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 18 JUNE 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Abstract/Specification
The abstract of the disclosure is objected to because Each main technical feature mentioned in the abstract and illustrated by a drawing in the international application shall be followed by a reference sign, placed between parentheses.  Correction is required.  See MPEP § 608.01(b), 1826 and 37 CFR 1.438.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the inflow end and the outflow end of the main channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MCNEELY, US Publication No. 2004/0109793 A1, submitted on the Information Disclosure Statement on 28 APRIL 2020, US Patent Document Cite No. AC.
Applicant’s invention is drawn towards a device a micro fluid chip. 
Regarding Claim 1, the reference MCNEELY discloses a micro-fluid chip, abstract, [0064], microfluidic device 100, Figure 1,  [0102], Figure 3A, microfluidic device 200, having a channel structure through which a fluid is delivered, [0064], Figure 1, layer 102 has microfluidic circuit 104 including channels, [0102, 0104], Figure 3A, substrate layer 302 has channels, the channel structure comprising: a main channel having an inflow port through which the fluid enters, [0104, 0105], Figure 3A, main channel 321 with inlet 370, and an outflow port through which the fluid flows out, Claim 68, [0091], Figure 21 and 22, outlet channels; a plurality of branch channels connected to the main channel, [0104-0107], Figure 3A,B circuits 324 a-e, each of the branch channels having an inflow end on a side connected to the main channel and an outflow end that is an end portion on an opposite side to the inflow end, Figure 3A; and a sub-branch channel connected to the main channel between at least one pair of adjacent branch channels among the plurality of branch channels, the sub-branch channel having an inflow end on a side connected to the main channel, and the sub-branch channel having no outflow end, [0104], Figure 3A, B, wells 322 a-e or 323 a-e.
Additional Disclosures Included are: Claim 3: wherein the micro-fluid chip according to claim 1, wherein the inflow end of the sub-branch channel is open to an inner wall surface of the main channel shared by the inflow ends of two or more of the branch channels, Figure 3A, B.; Claim 4: wherein the micro-fluid chip according to claim 3, wherein an inner wall of the main channel where the branch channels and the sub-branch channel are open is an inner wall positioned in a direction orthogonal to a direction in which the branch channels extend, Figure 3A, see in layer 302, channel orientations of above mentioned structural components.; Claim 6: wherein the micro-fluid chip according to claim 1, wherein the sub-branch channel is provided at all positions between adjacent branch channels, [0104], Figure 3A, all wells 322 a-e is adjacent to circuits 324 a-e.; are Claim 9: wherein the micro-fluid chip according to claim 1, wherein the inflow end and the outflow end of the main channel are provided with a seal part capable of stopping the fluid from moving, Figure 3B, Claim 76, [0082, 0089, 0090, 0105].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MCNEELY, US Publication No. 2004/0109793 A1, submitted on the Information Disclosure Statement on 28 APRIL 2020, US Patent Document Cite No. AC.
Regarding Claim 5, the MCNEELY reference discloses the claimed invention, but is silent in regards to the cross section of the main channel to be rectangular. 
MCNEELY disclose the shape of the channels and wells or chambers may be defined by the upper and lower layers which surround them or depend on the specific application for which it is designed, the volume of fluid to be contained by the well, the desired flow characteristics of the well, and the orientation of the well relative to other fluid circuit components, [0080, 0081]. 
Since MCNEELY suggests it is an aesthetic design choice for the channels and wells or chambers and the particular shape really has no patentable significance, other than the desired specific volume to be contained or transfer, or flow characteristics, [0080, 0081], the shape of the cross section of the main channel to be rectangular is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Applicant’s invention is drawn towards a device a micro fluid chip. 
Regarding Claim 10, the reference MCNEELY discloses a micro-fluid chip having a channel structure through which a fluid is delivered, Figure 3A,B, [0104-0109], the channel structure comprising: a main channel having an inflow port through which the fluid enters, Figure 3A, main channel 321 with inlet 370, and an outflow port through which the fluid flows out, Claim 68, [0091]; a plurality of branch channels connected to the main channel, [0104-0107], Figure 3A,B circuits 324 a-e, each of the branch channels having an inflow end on a side connected to the main channel and an outflow end that is an end portion on an opposite side to the inflow end, [0104-0107], Figure 3A,B, circuits 324 a- e, 24a, branch off of channel 321; and a sub-branch channel connected to the main channel between at least one pair of adjacent branch channels among the plurality of branch channels, [0104], Figure 3A, B, wells 322 a-e or 323 a-e, the sub-branch channel having an inflow end on a side connected to the main channel, Figure 3A, B. 
The MCNEELY reference discloses the claimed invention, but is silent in regards to the sub-branch channel having a portion with a channel cross-sectional area larger than a channel cross-sectional area at the inflow end of the sub- branch channel connected to the main channel.
MCNEELY disclose the shape of the channels and wells or chambers may be defined by the upper and lower layers which surround them or depend on the specific application for which it is designed, the volume of fluid to be contained by the well, the desired flow characteristics of the well, and the orientation of the well relative to other fluid circuit components, [0080, 0081]. 
Since MCNEELY suggests it is an aesthetic design choice for the channels and for sizes and shape be dictated by user design, it would be obvious to one having ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MCNEELY, US Publication No. 2004/0109793 A1, submitted on the Information Disclosure Statement on 28 APRIL 2020, US Patent Document Cite No. AC, as applied to claim 1 above, and further in view of TAKEDA, JP 2009-284769 A.
The Examiner has obtained an English Machine Translation from Co-Pending US Application NO. 16/617,315 which was submitted on an IDS.  The Examiner has enclosed the JP Document and the English Machine Translation submitted in file wrapper.   
Regarding Claim 8, the MCNEELY reference discloses the claimed invention, but is silent in regards to wherein the micro-fluid device further comprises a connection channel connected to the outflow end side of the plurality of branch channels, wherein the connection channel is connected to the main channel
The TAKEDA reference discloses a micro-fluid chip having a channel structure through which a fluid is delivered, Figure 7, abstract,  the channel structure comprising: a main channel having an inflow port through which the fluid enters, and an outflow port through which the fluid flows out; a plurality of branch channels connected to the main channel, each of the branch 

    PNG
    media_image1.png
    315
    423
    media_image1.png
    Greyscale

It would be obvious to one having ordinary skill in the art before the effective filing date to modify the micro-fluid chip to include a connection channel connected to the outflow end side of the plurality of branch channels, wherein the connection channel is connected to the main channel to collect any used reaction products or exhaust any byproducts occurring the branched channels.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM